                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


R. Alexander Acosta, Secretary of Labor,              Case No. 18-cv-1489 (WMW/ECW)
United States Department of Labor,

                             Plaintiff,
                                                ORDER ADOPTING REPORT AND
        v.                                          RECOMMENDATION

Luxury Floors, Inc., and Ruben Ruiz,

                             Defendants.


       This matter is before the Court on the December 7, 2018 Report and

Recommendation (R&R) of United States Magistrate Judge Elizabeth Cowan Wright. (Dkt.

25.) Objections have not been filed in the time period permitted. In the absence of timely

objections, this Court reviews an R&R for clear error. See Fed. R. Civ. P. 72(b); Grinder

v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Having reviewed the R&R,

the Court finds no clear error.

       Based on the R&R and all the files, records and proceedings herein, IT IS HEREBY

ORDERED:

       1.     The December 7, 2018 R&R, (Dkt. 25), is ADOPTED.

       2.     Plaintiff R. Alexander Acosta’s motion to strike affirmative defenses, (Dkt.

15), is GRANTED IN PART AND DENIED IN PART as follows:

              a. Defendants Luxury Floors, Inc., and Ruben Ruiz’s affirmative defenses

                  numbered 5, 7, 12 (as to unclean hands), 18, and 19 are stricken

                  WITHOUT PREJUDICE;
            b. Defendants’ affirmative defenses numbered 12 (as to laches) and 14 are

               stricken WITH PREJUDICE; and

            c. Plaintiff’s motion to strike affirmative defenses, (Dkt. 15), is DENIED

               as to Defendants’ affirmative defenses numbered 3, 11, 12 (as to waiver

               and estoppel), 13, and 17.



Dated: February 15, 2019                            s/Wilhelmina M. Wright
                                                    Wilhelmina M. Wright
                                                    United States District Judge




                                            2
